Citation Nr: 0622354	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to June 
1954.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1998, it was remanded to the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development.  The case 
is now before the Board for final appellate consideration.

In the October 2003 Appeal to the Board, the veteran sought 
service connection for a heart condition secondary to his 
service-connected PTSD.  Because this matter has not been 
adjudicated by the RO, it is REFERRED for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded for lack of compliance by the RO 
with its duty-to-assist requirements.

VA has a duty to obtain Social Security Administration (SSA) 
records when it has actual notice that the veteran was 
receiving SSA benefits because SSA records may contain 
relevant evidence.  The veteran has specifically advised VA, 
for the first time through his substantive appeal, that he is 
in receipt of SSA benefits for PTSD.    Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002).  Here, in the 
October 2003 Appeal to the Board, the veteran states that he 
was awarded a Social Security disability for symptoms related 
to his war traumas in 1969, however there are no SSA records 
in the veteran's case file. 

Furthermore, upon receipt of an application for service 
connection, VA must provide the veteran with notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  This was 
not done here.
Accordingly, this case is REMANDED to the RO/AMC for the 
following action:

1.  Obtain a copy of the medical reports 
upon which the alleged 1969 Social 
Security Administration (SSA) decision 
was predicated.  If, after making 
reasonable efforts, any adequately 
identified records are not obtained, 
notify the veteran that those records 
have not been obtained by identifying the 
records; explaining the efforts made to 
obtain those records; and describing any 
further action to be taken with respect 
to the claim.

2.  Provide the veteran notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned in accordance with Dingess, 
supra.

3.  Following completion of the above and 
any other development deemed appropriate 
by the RO/AMC, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case which 
includes all pertinent law and 
regulations and be afforded the 
applicable time period in which to 
respond.

Thereafter, return the case to the Board, 
if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



